Case 8:20-mc-00127-JLS-JDE Document 14 Filed 12/29/20 Page 1 of 2 Page ID #:1297



 Matthew S. Warren (Bar No. 230565)
 Jennifer A. Kash (Bar No. 203679)
 Maissa Chouraki (Bar No. 307711)
 WARREN LEX LLP
 2261 Market Street, No. 606
 San Francisco, California, 94114
 +1 (415) 895-2940
 +1 (415) 895-2964 facsimile
 20-127@cases.warrenlex.com

 Attorneys for HMD Global Oy



                          UNITED STATES DISTRICT COURT
                  FOR THE CENTRAL DISTRICT OF CALIFORNIA
                                  SOUTHERN DIVISION
 ___________________________________
                                     )           Case No. 8:20-mc-127 JLS (JDEx)
 HMD GLOBAL OY,                      )
                                     )           PROOF OF SERVICE
      Movant,                        )
                                     )           Judge: John D. Early
 v.                                  )           Date: [TBD]
                                     )           Time: [TBD]
 ACACIA RESEARCH CORPORATION )                   Place: [TBD]
                                     )           Discovery Cutoff: March 18, 2021
 Respondent                          )           Pretrial-Conference Date: June 29, 2021
 ___________________________________ )           Trial Date: August 2, 2021

 I, Maissa Chouraki, hereby declare under 28 U.S.C. § 1746:
       1.     I am an attorney licensed to practice in the State of California, and an
 associate at the law firm of Warren Lex LLP, counsel for defendant HMD Global Oy. I
 have personal knowledge of the matters set forth in this declaration and, if called as a
 witness, I could and would testify competently to each of them.
       2.     On December 29, 2020, I served the following documents:
       Ex Parte Application by HMD Global Oy for Clarification of this Court’s Sealing
       Procedures;



                                                                               PROOF OF SERVICE
Case 8:20-mc-00127-JLS-JDE Document 14 Filed 12/29/20 Page 2 of 2 Page ID #:1298



       Memorandum in Support of Ex Parte Application by HMD Global Oy for
       Clarification of this Court’s Sealing Procedures;
       Declaration of Matthew S. Warren in Support of Ex Parte Application by HMD
       Global OY for Clarification of this Court’s Sealing Procedures; and
       [Proposed] Order Granting Ex Parte Application by HMD Global Oy for
       Clarification of this Court’s Sealing Procedures
 on the following counsel for respondent Acacia Research Corporation by electronically
 mailing them to the email addresses below:
       Jeffrey R. Bragalone
       Jonathan H. Rastegar
       Jerry D. Tice II
       Hunter S. Palmer
       Bragalone Conroy PC
       2200 Ross Avenue
       Suite 4500W
       Dallas, Texas, 75201
       jbragalone@bcpc-law.com,
       jrastegar@bcpc-law.com
       jtice@bcpc-law.com
       hpalmer@bcpc-law.com.
       I received no error or any electronic message or other indication that the
 transmission was unsuccessful.
       I declare under penalty of perjury that the foregoing is true and correct. Executed on
 December 29, 2020, in San Francisco, California.


                                                ____________________________
                                                Maissa Chouraki




                                          –1–                             Case No. 8:20-mc-127
                                                                              PROOF OF SERVICE
